Lawrence, J.
The lodge is entitled to inspect the books in the possession of the respondent, but it is not entitled, under the cover of a proceeding for such inspection, to obtain the removal of the respondent from an office to which he was duly elected for a term which has not yet expired. I cannot discover in the by-laws presented on this motion that there was any power vested in the relator as the president of the lodge to *344suspend the respondent. The by-laws do provide for the form of procedure to be adopted where charges have been brought against a member who has been guilty of misconduct. Such procedure is not alleged to have been followed in this case.
The respondent will therefore be directed to produce the books for inspection at the meeting appointed to be held on the 4th of October, but the,books must be returned to the respondent after such inspection. If the relator desire to have an alternative writ to try the questions of fact which have arisen on this motion, I will grant it, but if he desires a peremptory writ for the inspection of the books, it will only be granted on the conditions above stated.
Ordered accordingly.